Citation Nr: 0109215	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the VA Regional Office (RO) in 
Manila denying her claim for entitlement to Dependency and 
Indemnity Compensation (DIC) benefits holding that her 
deceased spouse's  World War II service with the Philippine 
Army did not qualify as recognized active military service 
for the purpose of eligibility for VA benefits.


REMAND

During the pendency of this appeal there was a change in the 
law that repealed the requirement that a claim be well-
grounded and clarified VA's duty to assist a claimant in 
developing all facts pertinent to a claim for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In view of this recent development in 
the law the Board finds that the RO has not met its 
obligation to the appellant.  Specifically, in letters dated 
in December 1996 and February 1997 in which the appellant 
sought DIC benefits, she requested a "personal appearance 
direct to the adjudication office."  Pursuant to 38 C.F.R. § 
3.103(c) (2000), a claimant is entitled to a hearing at any 
time on any issue involved in a claim, subject to the purview 
of applicable VA regulation.  Accordingly, this case must be 
returned to the RO so that the veteran may be scheduled for a 
personal hearing at the local RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a personal hearing with a local 
hearing officer.  The appellant should be 
notified of the date and time of the 
hearing.

2.  Following the completion of the 
foregoing, the RO must review the claims 
file and ensure that the requested 
development has been completed.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
appellant 's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If the decision remains 
adverse to the appellant, the RO should 
provide the appellant with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




